Case: 19-60342    Document: 00515858968         Page: 1   Date Filed: 05/12/2021




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 12, 2021
                                 No. 19-60342                       Lyle W. Cayce
                                                                         Clerk

   Vu Quang Nguyen, also known as Vi Quang Nguyen, also
   known as Vu Hguyen,

                                                                   Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                 Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A057 359 272


   Before Jones, Clement, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:
          Vu Quang Nguyen, a Vietnam native, asks the court to reevaluate a
   Board of Immigration Appeals decision that affirmed the ruling of an
   immigration judge who had found that Mr. Nguyen was subject to removal
   from the United States because he had been convicted of a crime involving
   moral turpitude. Though Mr. Nguyen has had a few run-ins with the law, the
   immigration judge based the removal order on his California forgery
   conviction.
Case: 19-60342     Document: 00515858968           Page: 2   Date Filed: 05/12/2021




                                    No. 19-60342


           To prove the conviction’s existence, the Department of Homeland
   Security submitted a plea agreement and terms of probation form. The form
   shows that Mr. Nguyen pleaded guilty to forgery, details the facts, and shows
   that he received a sentence of 240 days in jail and three years of probation.
   Mr. Nguyen, his lawyer, the prosecutor, interpreter, and the deputy clerk of
   court all signed the plea agreement. The deputy clerk stamped the agreement
   as filed. Though this signed, stamped, and filed document lacks a judge’s
   signature, we hold that it can serve as clear and convincing evidence of a
   conviction and therefore deny Mr. Nguyen’s petition for review.
                                         I.
          Mr. Nguyen was admitted to the U.S. as a lawful permanent resident
   in 2004. California authorities arrested him multiple times between 2010 and
   2011. Records show that he entered guilty pleas for three counts of burglary,
   three counts of false presentation of identifying information, and one count
   of forgery.
          In 2018, authorities apprehended Mr. Nguyen at George Bush
   Intercontinental Airport where he applied for admission to the U.S. as a
   lawful permanent resident. DHS served him with a Notice to Appear and
   charged him with removability pursuant to 8 U.S.C. § 1182(a)(2)(A)(i)(I) as
   an alien convicted of a crime involving moral turpitude.
           Mr. Nguyen appeared before the immigration judge and admitted the
   allegations regarding his nationality but denied the charges related to his
   forgery conviction. He did not file an application for relief from removal but
   instead challenged the grounds for removal. He argued that the document
   presented, the “Advisement and Waiver of Rights for a Felony Guilty Plea”
   that includes a “Terms and Conditions of Felony Probation” page, was
   insufficient to establish the existence of a conviction under 8 U.S.C. §
   1101(a)(48)(A) by clear and convincing evidence. Mr. Nguyen admitted that
   he signed the plea agreement form and accepted that forgery is a crime
   involving moral turpitude. But he instead argued that the form did not show




                                         2
Case: 19-60342      Document: 00515858968          Page: 3    Date Filed: 05/12/2021




                                    No. 19-60342


   an adjudication of guilt because it lacked a judge’s signature and failed to
   show that a judge or jury had imposed a sentence.
          The immigration judge rejected these arguments because the plea
   agreement was signed by Mr. Nguyen, his defense counsel, and the
   prosecutor and was stamped as filed and signed by the deputy clerk. The form
   showed that Mr. Nguyen pleaded guilty to the charged offenses and specified
   the agreed disposition of 240 days in jail with credit for time served and three
   years of probation. Accordingly, the immigration judge found that the form
   was clear and convincing evidence of a criminal conviction because it
   contained an indication of guilt and the sentence imposed. Based on the clear
   and convincing evidence of a forgery conviction, the immigration judge
   ordered that Mr. Nguyen be removed.
          Mr. Nguyen appealed and raised the same arguments before the Board
   of Immigration Appeals. But it too found that the form was clear and
   convincing proof of a forgery conviction and concluded that the signed and
   stamped plea agreement constituted an “official record of plea, verdict, and
   sentence” for Mr. Nguyen’s forgery offense. 8 U.S.C. § 1229a(c)(3)(B)(ii).
   Mr. Nguyen filed a timely petition for review.
                                         II.
           Due to a jurisdiction-stripping provision, this court generally lacks
   jurisdiction to review removal orders of aliens convicted of a crime involving
   moral turpitude. 8 U.S.C. §§ 1252(a)(2)(C), 1182(a)(2)(A)(i)(I). But the
   provision creates an exception that allows us to review constitutional claims
   and questions of law. § 1252(a)(2)(D); see Guerrero-Lasprilla v. Barr, 140 S.
   Ct. 1062 (2020). We conclude we can address a legal question like whether
   8 U.S.C. § 1101(a)(48)(A) requires DHS to produce a document bearing a
   judge’s signature to prove the existence of a conviction. While such questions
   of law are reviewed de novo, we give “deference to the BIA’s interpretation
   of immigration statutes unless the record reveals compelling evidence that




                                          3
Case: 19-60342         Document: 00515858968               Page: 4       Date Filed: 05/12/2021




                                           No. 19-60342


   the BIA’s interpretation is incorrect.” Mikhael v. INS, 115 F.3d 299, 302 (5th
   Cir. 1997).
                                                III.
           Section 1101(a)(48)(A) defines “conviction” as a “formal judgment
   of guilt.” Mr. Nguyen takes the idea that a formal judgment of guilt requires
   a judge’s signature from Singh v. Holder, 568 F.3d 525 (5th Cir. 2009). In that
   case, the panel was trying to determine whether the date of conviction was
   the date the jury entered a verdict or the date a judge imposed a sentence. Id.
   at 526-27.
         Singh had fled after a jury found him guilty of unlawful wounding in
   1987 but before sentencing. Id. His flight resulted in over a ten-year gap
   between the jury’s verdict and the imposition of a sentence, which was finally
   imposed in 1998. Id. To deny him naturalization rights, INS had to show that
   the conviction occurred after 1990. Id. at 527. The panel looked to section
   1101’s definition of conviction for guidance and concluded that the
   conviction occurred at the time of sentencing. Id. at 530-31.
          When interpreting section 1101, the panel followed the lead of both
   the Second and Third Circuits, which had defined “judgment of guilt” by
   reference to the analogous term “judgment of conviction” found in Federal
   Rule of Criminal Procedure 32(k)(1). Id. (citing Puello v. Bureau of Citizenship
   and Immigr. Servs., 511 F.3d 324, 329 (2d Cir. 2007); Perez v. Elwood, 294 F.3d
   552, 562 (3d Cir. 2002)).1 The rule provides that “[i]n the judgment of
   conviction, the court must set forth the plea, the jury verdict or the court’s
   findings, the adjudication, and the sentence.” Fed. R. Crim. P. 32(k)

          1
              Federal Rule of Criminal Procedure 32(k)(1) reads:
                In General. In the judgment of conviction, the court must set forth the
                plea, the jury verdict or the court’s findings, the adjudication, and the
                sentence. If the defendant is found not guilty or is otherwise entitled
                to be discharged, the court must so order. The judge must sign the
                judgment, and the clerk must enter it.




                                                 4
Case: 19-60342      Document: 00515858968           Page: 5    Date Filed: 05/12/2021




                                     No. 19-60342


   (emphasis added). The panel took this to mean that without a sentence there
   is no judgment of guilt or judgment of conviction and thus no conviction. The
   Singh panel remarked that such an understanding aligns with the Supreme
   Court’s pronouncement that “‘[f]inal judgment in a criminal case . . . means
   sentence. The sentence is the judgment.’” 568 F.3d at 530 (quoting Corey v.
   United States, 375 U.S. 169, 174 (1963)).
          While the Singh panel relied on part of Rule 32(k) as one piece of an
   argument to establish that a conviction occurs when the court imposes a
   sentence, Mr. Nguyen insists we should adopt all of Rule 32(k)’s
   requirements into section 1101’s definition of conviction, in particular the
   one that the “Judge must sign the judgment, and the clerk must enter it.”
   Fed. R. Crim. P. 32(k).
          But no court has imported all of Rule 32(k)’s requirements into
   section 1101’s definition of conviction and found that the documents offered
   as proof must include a judge’s signature. The Second Circuit dispelled the
   notion that section 1101’s definition of conviction includes all of Rule
   32(k)(1)’s requirements in Singh v. Department of Homeland Security, 526
   F.3d 72 (2d Cir. 2008). There the court found that a Conditions of Probation
   document signed only by Singh and the clerk of court could serve as proof of
   a conviction because it was an official record of a sentence. Id. at 79.
           Mr. Nguyen’s signature argument also runs headlong into problems
   with another portion of the Immigration and Nationality Act, specifically,
   section 1229a(c)(3)(B). That section offers a list of documents that “shall
   constitute proof of a criminal conviction.” 8 U.S.C. § 1229a(c)(3)(B). The
   list includes not only documents like an official record of plea, verdict, and
   sentence but also documents like a docket entry from court records that
   indicates the existence of a conviction; official minutes of a court proceeding
   or a transcript of a court hearing in which the court takes notice of a
   conviction; and an abstract of conviction prepared by the court in which a
   conviction was entered. § 1229a(c)(3)(B)(ii)–(v). Not all of these documents




                                          5
Case: 19-60342      Document: 00515858968          Page: 6   Date Filed: 05/12/2021




                                    No. 19-60342


   would be expected to bear a judge’s signature. For instance, finding a judge’s
   signature on a docket entry or transcript would be a surprise.
           The BIA concluded that the plea agreement at issue here constituted
   an official record of plea, verdict, and sentence under 1229a(c)(3)(B)(ii) and
   could thus serve as evidence of a conviction. But if it were not to count as an
   official record of plea, verdict, and sentence, because it lacks a judge’s
   signature, a different provision of 1229a(c)(3)(B) would cover it. Part (vi)
   discusses records “prepared by, or under the direction of, the court in which
   the conviction was entered that indicate[] the existence of a conviction.”
   § 1229a(c)(3)(B)(vi). This plea agreement form shows the imposition of a
   sentence, and the form is specific to Orange County and the deputy clerk of
   court for Orange County signed it and stamped it as filed. So alternatively,
   the form would fall within the scope of 1229a(c)(3)(B)(vi) as a document
   prepared under the direction of the court in which the conviction was
   entered.
                                        IV.
          Consequently, Mr. Nguyen has failed to show that the immigration
   judge or BIA violated a statutorily imposed evidentiary requirement by
   finding that the plea agreement at issue proved the existence of a forgery
   conviction by clear and convincing evidence. It is not, as a matter of law,
   deficient or inadmissible. Petition for review DENIED.




                                         6